Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-3-2004

Turner v. Commissioner IRS
Precedential or Non-Precedential: Precedential

Docket No. 03-3173




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Turner v. Commissioner IRS" (2004). 2004 Decisions. Paper 111.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/111


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                       PRECEDENTIAL

        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                      No. 03-3173


                              Turner v. Commissioner IRS




                                       ORDER




       It is hereby ORDERED, at the direction of the Court, that the caption in the above
case shall be amended to read as follows:

ESTATE OF THEODORE R. THOMPSON, DECEASED,
BETSY T. TURNER, EXECUTRIX,
                            Appellant
v.
COMMISSIONER OF INTERNAL REVENUE




                                         FOR THE COURT,


                                         /s/Marcia M. Waldron
                                         Clerk


Dated: November 3, 2004
nmb/cc:     (Michael J. Haungs, Esq.
            (Jonathan S. Cohen, Esq.
            (John A. Nolet, Esq.
                   (Thomas W. Ostrander, Esq.
                   (Victor F. Keen, Esq.